Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-11 are pending in this application.

Formal Drawings
The formal drawings received on 01/27/2021 have been entered.

Information Disclosure Statement
The information disclosure statement submitted 01/27/2021, 02/01/2022, and 07/01/2022 has been considered.

Internet Communications
Applicant is encouraged to file an Internet Communications form to authorize correspondence during prosecution.  To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing.   

Examiner Comments
Related pending Application 17/478289 and 17/159714 were considered for Double Patenting, however recited scope of the inventions do not overlap.  Applicant is encouraged to include any correspondence from Applications by filing an Information Disclosure Statement PTO/SB/08.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goeringer et al. (US 2018/0096121), herein after Goeringer.

Regarding claims 1 and 9, 
Goeringer teaches a control method executed by a first server of a plurality of servers in a system including one or more Internet of Things (IoT) devices and the plurality of servers communicative with the one or more IoT devices via a network (see fig. 1 and paras. 24-25, tracking and encoding transaction events/change in status (i.e. control method) for particular electronic devices (i.e. IoT devices) and a provider subsystem (i.e. first server) that the devices communicate with); 
the control method comprising: obtaining first transaction data including operation notification information and time information from each of the one or more IoT devices (see paras. 35-37, obtaining transaction information including status of device (i.e. operation notification information) the current status further including time information for each of the devices); 
the operation notification information including identification information on the IoT device and a notification indicating that the IoT device is operating, the time information indicating a time when the IoT device has obtained the operation notification information (see paras. 35-37, the transaction information including device identification of the device and a confirmation (i.e. notification) of the current status of the device wherein the state details indicate the time that the confirmation of the status and association has been made); 
transferring the first transaction data obtained, to a plurality of second servers that are the plurality of servers other than the first server (see paras. 36, transferring the transaction data to blockchain servers (i.e. plurality of second servers) other than the provider subsystem (i.e. first server)); 
executing, together with the plurality of second servers, a first consensus algorithm for an agreement on an authenticity of the first transaction data (see paras. 35, executing with the blockchain processors (i.e. second servers) a consensus algorithm (see further para. 20) to validate the authenticity of genesis transaction by checking its digital signature (i.e. first transaction data))); 
and recording a block containing the first transaction data in a distributed ledger of the first server, when the authenticity of the first transaction data is verified by the first consensus algorithm (see paras. 35, once validated, genesis transaction 220 is added to distributed ledger of blockchain associated with the provider subsystem, wherein the consensus algorithm validated the authenticity of the genesis transaction).


Regarding claim 7, 
Goeringer teaches the limitations as described in claim 1 above.
Goeringer teaches wherein the time information is a timestamp at a time of obtaining the operation notification information or a sequence number (see paras. 35-37, status and operation information includes time of current state including timestamps (see further para. 3)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goeringer and further in view of Wilkinson et al. (US 2018/0189730), herein after Wilkinson.

Regarding claim 10, 
Goeringer teaches A first server of a plurality of servers in a system including one or more IoT devices and the plurality of servers communicative with the one or more IoT devices via a network, the first server comprising: a processor; a memory that stores a program causing the processor to execute processing (see fig. 1 and paras. 24-25, tracking and encoding transaction events/change in status (i.e. control method) for particular electronic devices (i.e. IoT devices) and a provider subsystem (i.e. first server) that the devices communicate with); 
and a storage device that stores a distributed ledger [storing a smart contract], wherein the processor executes [the smart contract] stored in the distributed ledger to obtain first transaction data including operation notification information and time information from each of the one or more IoT devices (see paras. 35-37, obtaining transaction information including status of device (i.e. operation notification information) the current status further including time information for each of the devices); 
the operation notification information including identification information on the IoT device and a notification indicating that the IoT device is operating, the time information indicating a time when the IoT device has obtained the operation notification information (see paras. 35-37, the transaction information including device identification of the device and a confirmation (i.e. notification) of the current status of the device wherein the state details indicate the time that the confirmation of the status and association has been made);  
and by executing the program stored on the memory, the processor: transfers the first transaction data obtained, to a plurality of second servers that are the plurality of servers other than the first server (see paras. 36, transferring the transaction data to blockchain servers (i.e. plurality of second servers) other than the provider subsystem (i.e. first server)); 
executes, together with the plurality of second servers, a first consensus algorithm for an agreement on an authenticity of the first transaction data (see paras. 35, executing with the blockchain processors (i.e. second servers) a consensus algorithm (see further para. 20) to validate the authenticity of genesis transaction by checking its digital signature (i.e. first transaction data)); 
and records a block containing the first transaction data in the distributed ledger of the first server, when the authenticity of the first transaction data is verified by the first consensus algorithm (see paras. 35, once validated, genesis transaction 220 is added to distributed ledger of blockchain associated with the provider subsystem, wherein the consensus algorithm validated the authenticity of the genesis transaction).
Goeringer fails to teach a distributed ledger storing a smart contract.
However, in analogous art Wilkinson teaches a distributed ledger storing a smart contract, wherein the processor executes the smart contract (see paras. 42, the rules in a blockchain may comprise clauses of a smart contract that is enforced by the peer-to-peer network to create transaction records for use of capacity units).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include a distributed ledger storing a smart contract as taught in Wilkinson. One would do so for the benefit of enforcing clauses on the blockchain (see para. 42).    

Regarding claims 11, 
Goeringer teaches a data structure used for a block to be recorded in a distributed ledger (see paras. 42, once validated, Primary Association transaction 222 is added to the blockchain (e.g., as a new block in the chain, or a secure entry in the distributed ledger),
in a system including one or more IoT devices and a plurality of servers communicative with the one or more IoT devices via a network  (see fig. 1 and paras. 24-25, tracking and encoding transaction events/change in status (i.e. control method) for particular electronic devices (i.e. IoT devices) and a provider subsystem (i.e. first server) that the devices communicate with), 
the data structure comprising: first transaction data including operation notification information and time information, the operation notification information including identification information on each of the one or more IoT devices and a notification indicating that the IoT device is operating (see paras. 35-37, obtaining transaction information including status of device (i.e. operation notification information) the current status further including time information for each of the devices);, 
the time information indicating a time of obtaining the operation notification information (see paras. 35-37, the transaction information including device identification of the device and a confirmation (i.e. notification) of the current status of the device wherein the state details indicate the time that the confirmation of the status and association has been made),
wherein the first transaction data is obtained by a first server of the plurality of servers through [execution of a smart contract] stored in the distributed ledger, and the first transaction data obtained is contained in the block so as to be recorded in the distributed ledger (see paras. 35, once validated, genesis transaction 220 is added to distributed ledger of blockchain associated with the provider subsystem, wherein the consensus algorithm validated the authenticity of the genesis transaction).
Goeringer fails to teach executing a smart contract.
However, in analogous art Wilkinson teaches execution of a smart contract (see paras. 42, the rules in a blockchain may comprise clauses of a smart contract that is enforced by the peer-to-peer network to create transaction records for use of capacity units).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include executing a smart contract as taught in Wilkinson. One would do so for the benefit of enforcing clauses on the blockchain (see para. 42).    
  
Regarding claim 8, 
Goeringer teaches the limitations as described in claim 1 above.
Goeringer fails to teach executing a smart contract stored on the ledger to generate transaction data.
However, in analogous art Wilkinson teaches executing a smart contract stored in the distributed ledger to generate the first transaction data, when the operation notification information is obtained (see paras. 42, the rules in a blockchain may comprise clauses of a smart contract that is enforced by the peer-to-peer network to create transaction records for use of capacity units (see further para. 26))).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include executing a smart contract stored on the ledger to generate transaction data as taught in Wilkinson. One would do so for the benefit of enforcing clauses on the blockchain (see para. 42).    

Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goeringer and further in view of Haldenby et al. (US 2017/0046652), herein after Haldenby.

Regarding claim 2,
Goeringer teaches the limitations as described in claim 1 above.
Goeringer further teaches wherein the system further includes a terminal communicative with the plurality of servers via the network and used by a user, the control method further comprising: reading out status information indicating whether each of the one or more IoT devices is available based on whether the operation notification information has been obtained within a predetermined time (see paras. 35-37, the transaction information including device identification of the device and a confirmation (i.e. notification) of the current status of the device wherein the sate details indicate the time that the confirmation of the status and association has been made).
Goeringer fails to teach a user inquiring whether an IoT device available is received from the terminal.
However, in analogous art Haldenby teaches when a user request by the user inquiring whether an IoT device of the one or more IoT devices is available is received from the terminal (see para. 199, a user may be able to view a centralized and transparent mechanism for tracking ownership of a particular asset or a group of assets (i.e. IoT device of the one or more) and determine operation, performance, and status data (i.e. available) (see further para. 190)) Appl. No.16/232,819; 
and sending, to the terminal, a first signal indicating that the IoT device is permitted for use under a predetermined condition, when the IoT device is determined to be available based on the status information read out (see para. 121, the sensor data may include, but is not limited to, data identifying a current state, data specifying intended and/or unintended interaction (i.e. determined to be available) with one or more of users).Appl. No.16/232,819 
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include a user inquiring whether an IoT device available is received from the terminal as taught in Haldenby. One would do so for the benefit of allowing user to view operation, performance and status (see para. 109 and 199).    

Regarding claim 3,
Goeringer teaches the limitations as described in claim 2 above.
Goeringer fails to teach sending a terminal a signal that device is not permitted for use.
However, in analogous art Haldenby teaches sending, to the terminal, a signal indicating that the IoT device is not permitted for use, when the IoT device is determined to be unavailable based on the status information read out (see para. 121, the sensor data may include, but is not limited to, data identifying a current state, data specifying intended and/or unintended interaction (i.e. determined to be unavailable) with one or more of users).Appl. No.16/232,819 
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include sending a terminal a signal that device is not permitted for use as taught in Haldenby. One would do so for the benefit of allowing user to view operation, performance and status (see para. 109 and 199).    

Regarding claim 4,
Goeringer teaches the limitations as described in claim 2 above.
Goeringer further teaches executing, together with the plurality of second servers, a second consensus algorithm for an agreement on an authenticity of the second transaction data; and recording a block containing the second transaction data in the distributed ledger of the first server, when the authenticity of the second transaction data is verified by the second consensus algorithm (see paras. 35, once validated, genesis transaction 220 is added to distributed ledger of blockchain (i.e. recording a block) associated with the provider subsystem, wherein the consensus algorithm validated the authenticity of the genesis transaction).
Goeringer fails to teach transferring second transaction data indicating a purchase of right to use the device.
However, in analogous art Haldenby teaches transferring, to the plurality of second servers, second transaction data indicating a purchase of a right to use the IoT device, when the second transaction data is obtained from the terminal; (see para. 121, the sensor data may include, but is not limited to, data identifying a current state, data specifying intended and/or unintended interaction (i.e. right to use) with one or more of users).Appl. No.16/232,819 
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include transferring second transaction data indicating a purchase of right to use the device as taught in Haldenby. One would do so for the benefit of allowing user to view operation, performance and status (see para. 109 and 199).    

Regarding claim 5,
Goeringer teaches the limitations as described in claim 4 above.
Goeringer further teaches transferring the third transaction data obtained, to the plurality of second servers; executing, together with the plurality of second servers, a third consensus algorithm for an agreement on an authenticity of the third transaction data; and recording a block containing the third transaction data in the distributed ledger of the first server to change the open/closed status of the IoT device included in the status information, when the authenticity of the third transaction data is verified by the third consensus algorithm (see paras. 35, once validated, genesis transaction 220 is added to distributed ledger of blockchain (i.e. recording a block) associated with the provider subsystem, wherein the consensus algorithm validated the authenticity of the genesis transaction).
Goeringer fails to teach an open/closed status of the IoT device and a request to unlock the device.
However, in analogous art Haldenby teaches wherein the status information further includes an open/closed status of the IoT device, and the control method further comprising: obtaining, from the terminal, third transaction data indicating a request to unlock the IoT device based on the right to use (see para. 121, the sensor data may include, but is not limited to, data identifying a current state, data specifying intended and/or unintended interaction (i.e. right to use) with one or more of users and based on occurrence of an event can trigger a modification to the operation mode of the device (i.e. unlock IoT device) (see further para. 204)).Appl. No.16/232,819 
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include an open/closed status of the IoT device and a request to unlock the device as taught in Haldenby. One would do so for the benefit of allowing user to view operation, performance and status (see para. 109 and 199).    

Regarding claim 6,
Goeringer teaches the limitations as described in claim 2 above.
Goeringer fails to teach reading out the first transaction data recorded in the ledger, generating status information when user requests.
However, in analogous art Haldenby teaches reading out the first transaction data recorded in the distributed ledger; generating the status information based on the first transaction data read out, and writing the status information on a memory of the first server; and reading out the status information on the memory, when the user request is received from the terminal (see para. 199, a user may be able to view a centralized and transparent mechanism for tracking ownership of a particular asset or a group of assets (i.e. IoT device of the one or more) and determine operation, performance, and status data (i.e. available)) Appl. No.16/232,819.
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include reading out the first transaction data recorded in the ledger, generating status information when user requests as taught in Haldenby. One would do so for the benefit of allowing user to view operation, performance and status (see para. 109 and 199).    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All references listed on 892 are related to device profile determination.
US 20210326992 – Leise, utilizing blockchain to monitor transactions and record on distributed ledger.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126.  The examiner can normally be reached on M-F 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Emad Siddiqi/Examiner, Art Unit 2458                                                                                                                                                                                                        
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458